DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.






Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 28, 2020, December 13, 2020 and December 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2016/0125572 A1).
As to claim 1, Yoo discloses a learning-based data processing system [1430 on FIG. 14] which generates a learning model [1432 on FIG. 14] by learning a learning data set [Data on FIG. 14], recognizes 5observational data [Noise eliminator 1431] according to the learning model, and provides a recognition result [Output image], the learning-based data processing system comprising a data recognition device [Input receiver 1439 on FIG, 14] configured to generate a cascaded learning model [Adjust the connection weight to be applied to the recognition model of the neural network to reduce the error. Paragraph 0068] by cascading a first learning model [First learning model 1434 on FIG. 14] generated based on a first learning data set [First noise eliminator 1433 on FIG. 14] and a second learning iomodel [Second learning model 1436 on FIG. 14] generated based on a second learning data set [Second noise eliminator 1435 on FIG. 14][The image learning model may include the first learning model 1434 to be learned to allow a predetermined first size patch of the reference output image from which noise is eliminated to be generated from the first size patch of the reference input image including the noise, and the second learning model 1436 to be learned to allow a predetermined second size patch of the reference output image from which noise is eliminated to be generated from the second size patch of the reference input image including the noise. Paragraphs 0156- 0160]. 

As to claim 2, Yoo discloses the learning-based data processing system according to claim 1, wherein the data recognition device learns the learning data set based on an artificial neural network [paragraph 0158].  

20As to claim 11, Yoo discloses a model update method of a learning-based data processing system [1430 on FIG. 14] which generates a learning model [1432 on FIG. 14] by learning a learning data set [Data on FIG. 14], recognizes observational data [Noise eliminator 1431] according to the learning model, and provides a recognition result [Output image] [Paragraphs 0156-0157], the model update method comprising the steps of:  
25generating a first learning model [The first size patch of the reference input image] based on a first learning data 18set [The image learning model may include the first learning model 1434 to be learned to allow a predetermined first size patch of the reference output image from which noise is eliminated to be generated from the first size patch of the reference input image including the noise. Paragraph 0160]; 
generating a second learning model [The second size patch of the reference input image] based on a second learning data set [The second learning model 1436 to be learned to allow a predetermined second size patch of the reference output image from which noise is eliminated to be generated from the second size patch of the reference input image including the noise. Paragraph 0160]; and 
generating a cascaded learning model [Reference output image] by cascading the first 5learning model [Adjust the connection weight to be applied to the recognition model of the neural network to reduce the error. Paragraph 0068] and the second learning model [The image learning model may include the entire image learning model 1432 to be learned to allow the reference output image from which the noise is eliminated to be generated from the reference input image including the noise. Paragraphs 0158-0159].  

As to claim 12, see claim 2’s rejection above.





Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 13, 2022